Citation Nr: 0940688	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to an increased rating for service-connected 
status-post hysterectomy with bilateral salpingo-oophorectomy 
in 1993 for severe endometriosis with adhesions, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran presented testimony at a Travel Board Hearing at 
the Seattle RO chaired by the undersigned Veterans Law Judge 
in May 2008.  A transcript of this hearing is associated with 
the Veteran's claims folder.

The Veteran testified during her May 2008 hearing as to 
potential claims relating to service connection for resection 
of the large intestine and service connection for right hip 
pain.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
REFERRED to the RO for appropriate consideration.  

The Board remanded this case in December 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The 50 percent disability evaluation for the Veteran's 
residuals of her total hysterectomy the maximum schedular 
evaluation for that disability.

2.  Service connection is in effect for status-post 
hysterectomy, 50 percent, and osteoporosis of the lumbar 
spine with osteopenia of the left hip, 10 percent; the 
combined disability evaluation is 60 percent.

3.  The Veteran's service-connected disabilities do not 
preclude her from obtaining or maintaining any form of 
substantially gainful employment consistent with her 
education and occupational background.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 50 percent for residuals of the 
Veteran's hysterectomy.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.116, Diagnostic Code 7617 (2008).  

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

The Veteran may be awarded a TDIU upon a showing that she is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to her age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show 
(1) a single disability rated as 100 percent disabling; or 
(2) that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of her disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the Veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

History and Analysis

Entitlement to an increased rating for service-connected 
status-post hysterectomy 

The Veteran has requested an increased evaluation in excess 
of 50 percent for her service-connected status-post 
hysterectomy.  This disability is currently evaluated under 
Diagnostic Code 7617.  Diagnostic Code 7617 addresses 
complete removal of the uterus and both ovaries.  It provides 
a 100 percent evaluation for the initial three months after 
the complete removal of the uterus and both ovaries, and a 50 
percent rating after three months.

Service connection was granted for endometriosis in a July 
1993 rating decision.  After the Veteran underwent a total 
hysterectomy in September 1993, an October 1993 rating 
decision changed the service-connected disability to 
endometriosis, hysterectomy, and bilateral salpingo-
oophorectomy and evaluated the disability using Diagnostic 
Code 7617, assigning a 100 percent rating from September 1993 
and a 50 percent rating from March 1994.  The Veteran is 
currently in receipt of the maximum disability evaluation 
available for her disability under DC 7617.  However, DC 7629 
provides that endometriosis is to be evaluated as 10 percent 
disabling where there is pelvic pain or heavy or irregular 
bleeding, requiring continuous treatment for control.  A 30 
percent rating is warranted when there is pelvic pain or 
heavy or irregular bleeding not controlled by treatment.  A 
50 percent rating is warranted when there are lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms. 

During the Veteran's May 2007 VA examination and May 2008 
hearing she complained of pelvic pain.  The May 2007 examiner 
noted that the Veteran had right lower abdominal pain for two 
to three days per month for the past three to four years.  
The examiner noted that the Veteran was not receiving any 
treatment for her conditions and that there were no 
complications.  He diagnosed the Veteran with status-post 
hysterectomy with bilateral salpingo-oophorectomy.  The 
Veteran reported pelvic pain that could have been associated 
with a recurrence of her endometriosis or otherwise 
associated with the residuals of her total hysterectomy, so 
the Veteran underwent another VA examination in February 
2009.

The February 2009 VA examiner gave the Veteran an impression 
of status-post hysterectomy with bilateral salpingo-
oophorectomy in 1993 for severe endometriosis with adhesions.  
The examiner found the Veteran does not have chronic 
abdominal pain due to endometriosis.  The Veteran has low-
grade intermittent discomfort in the right lower quadrant of 
the abdomen, with an unknown etiology.  The Veteran was 
entirely asymptomatic on the day of examination and there was 
no tenderness on examination.  The pain was not considered 
debilitating and the Veteran's employability was not limited 
due to it.  

A rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the status-post hysterectomy.  The Board has reviewed the 
rating schedule and finds no other Diagnostic Code that would 
provide a basis to grant a higher evaluation for this 
disorder, unless the Veteran had a recurrence of her 
endometriosis.  As noted by the VA examiner in February 2009, 
the Veteran does not have chronic abdominal pain due to 
endometriosis.  In essence, the Veteran currently has the 
highest possible schedular rating for status-post 
hysterectomy three months following the surgery.  
Consequently, a rating in excess of 50 percent for service-
connected status-post hysterectomy is denied.

Extraschedular Rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for separate ratings for 
complications related to the service-connected status-post 
hysterectomy.  Moreover, as discussed above, the schedular 
criteria for a separate rating have not been shown for the 
period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for her status-post hysterectomy 
during the period of time on appeal.  In addition, there is 
no indication in the record her status-post hysterectomy 
alone markedly interferes with her employment.  While the 
Veteran contends that it has interfered with her employment, 
the Board finds that the Veteran suffers from a variety of 
ailments and the job evaluations from her previous position 
indicate she lost her employment because of poor performance.  
These records reveal that the Veteran was unable to improve 
the accuracy of data that she was inputting, not that her 
status-post hysterectomy interfered with her employment.  
Further, the Veteran's November 2004 claim for TDIU indicated 
she lost her job because she could not function at the job 
without medication for her blood sugar levels, which is 
unrelated to her status-post hysterectomy.  In addition, in 
an October 2004 VA treatment record, the Veteran reported she 
lost her job due to drowsiness and falling asleep at her job.  
In sum, there is no indication in the record that the average 
industrial impairment from her status-post hysterectomy 
disability alone would be in excess of that contemplated by 
the assigned evaluation; it is not impractical to apply the 
regular schedular standards.  For these reasons, a referral 
for an extraschedular rating is not warranted.

TDIU

Service connection is in effect for endometriosis, 
hysterectomy, and bilateral salpingo-oophorectomy, rated 50 
percent disabling; and osteoporosis of the lumbar spine with 
osteopenia of the left hip, rated 10 percent disabling.  The 
Veteran's combined disability rating is 60 percent.  In this 
case, the evidence shows that the Veteran is not working and 
does not meet the schedular criteria for a consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a).  Therefore, the Board 
must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a referral 
for extraschedular consideration of a total rating based upon 
individual unemployability, due solely to the Veteran's 
service-connected disability.  See 38 C.F.R. § 4.16(b) 
(2008).  

VA treatment records from 2004 to 2007 demonstrate that the 
Veteran lost bone density in her lumbar spine and left hip as 
a complication of her total hysterectomy.  These conditions 
are both service-connected.  The available VA treatment 
records also reflect treatment for a number of non-service-
connected conditions, including diabetes, hypertension, sleep 
apnea and bilateral knee pain.  

Employment records from 2004 show that the Veteran was 
discharged from her data entry specialist position because of 
poor performance.  These records appear to show repeated 
inaccuracy in the data that she was inputting.  In an October 
2004 VA treatment record, the Veteran reported that she had 
been having a lot of trouble with dozing off at work.  The 
Veteran reported she ended up losing her job because of the 
drowsiness.  

A January 2005 VA examiner noted that the Veteran was 
diagnosed with osteoporosis in 2003 from the results of a 
bone density study.  Repetitive range of motion testing did 
not cause discomfort, nor did it decrease the range of 
motion.  Range of motion was not limited by pain, fatigue, 
weakness, or lack of endurance.  The impression was 
osteoporosis lumbar spine and femoral neck documented by bone 
density study.  

A May 2007 VA examiner noted that upon examination the 
Veteran's left hip showed signs of mild point tenderness and 
guarding of movement.  X-ray evidence of mild degenerative 
arthritis, with no bone density abnormalities was noted.  The 
examiner also diagnosed myofascial lumbosacral back strain, 
because subjectively there was a history of back pain and 
objectively there was some back tenderness and mild loss of 
range of motion in extension.  There was no evidence of bone 
thinning on the lumbosacral x-rays.  The examiner also 
commented on the Veteran's service-connected status-post 
hysterectomy, noting the Veteran's pelvic pain.  The examiner 
found that the Veteran was not receiving any treatment for 
her condition and that her functional impairment was limited 
to some abdominal pain for two to three days each month for 
the past four years.  The examiner went on to say that he did 
not have access to any bone density studies and that the 
effect of the diagnosed conditions on the Veteran's usual 
occupation and daily activity was modest limit to mobility 
due to pain in various places.  

During the Veteran's May 2008 hearing she indicated that she 
was suffering from pain in her right hip, although it is not 
currently service-connected.  She later testified that for 
the osteoporosis, it is her right hip that is in pain and she 
can no longer sleep on that side.  The Veteran complained of 
some pain from the residuals of her hysterectomy, but focused 
on her other health issues as it related to the TDIU issue.  
She also commented that she has pain from the condition in 
her hip and lower back.  She cannot lift heavy weights or 
bend over for extended periods of time.  The Veteran also 
stated that she has a problem sitting for any period of time 
and is unable to drive a vehicle.  She is unable to drive a 
vehicle due to her sleep apnea, however.  The Veteran 
testified that it's difficult for her to work, because she 
cannot sit for an extended period of time in a chair.  That 
was one of the reasons she lost her last job.

A February 2009 a VA physician opined that the Veteran's low-
grade intermittent discomfort of the abdomen related to her 
status-post hysterectomy was not a debilitating type of pain.  
In addition, the examiner stated that the Veteran's 
employability was not limited because of this issue.  The 
examiner also opined that because of the Veteran's back 
issues, her employment would be best served in a sedentary 
line of work where she does not have to do repetitive 
lifting.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The Board is not refuting the Veteran's noted physical 
limitations as reflected in various medical evidence of 
record or her own contentions that her service-connected 
disabilities affect her ability to lift heavy weights or bend 
over for extended periods of time.  The Board also 
acknowledges the Veteran's testimony that sitting for long 
periods of time is uncomfortable and painful.  The simple 
fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough, however.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  See Van 
Hoose, supra. 

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities, 
when considered in association with her educational 
attainment and occupational background, do not render her 
unable to secure or follow a substantially gainful 
occupation.  

While the Veteran contends that her service-connected 
disabilities have made her unemployable, the Board notes the 
Veteran suffers from a variety of non-service-connected 
ailments, including non-service-connected bilateral knee 
pain, right hip pain, diabetes, and hypertension.  In 
addition, the job evaluations from her previous position 
indicate she lost her employment because of poor performance.  
These records reveal that the Veteran was unable to improve 
the accuracy of data that she was inputting, not that her 
service-connected disabilities interfered with her 
employment.  An October 2004 VA treatment record reveals that 
the Veteran reported she lost her job because of drowsiness 
and dozing often at the job.  Further, the Veteran's November 
2004 claim for TDIU indicated she lost her job because she 
could not function at the job without medication for her 
blood sugar levels, which would appear to be related to her 
non-service-connected diabetes.  

A May 2007 VA examiner opined that the effect of the 
diagnosed conditions on the Veteran's usual occupation and 
daily activity was modest limit to mobility due to pain in 
various places.  In addition the Board notes that in February 
2009 a VA physician opined that the Veteran's low-grade 
intermittent discomfort of the abdomen related to her status-
post hysterectomy was not a debilitating type of pain and 
that the Veteran's employability was not limited because of 
this issue.  The examiner also opined that because of the 
Veteran's back issues, her employment would be best served in 
a sedentary line of work where she does not have to do 
repetitive lifting.  

Even if the Veteran is unable to engage in prolonged physical 
activity due to her service-connected disabilities, there is 
no evidence showing she is unable to sustain gainful 
employment in a sedentary job.  In fact, a February 2009 VA 
examiner specifically opined that taking the Veteran's back 
into consideration, the Veteran would best be served in a 
sedentary line of work where she does not have to do 
repetitive lifting.  Consequently, the Board finds the record 
does not demonstrate that the Veteran's service-connected 
disabilities alone are of such severity as to solely preclude 
her participation in all forms of substantially gainful 
employment and so this case does not warrant a referral for 
extraschedular consideration of a total rating based upon 
individual unemployability.

Accordingly, TDIU is not warranted under any provision of 38 
C.F.R. § 4.16.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate her claim for total disability based upon 
individual unemployability, by a letter in December 2004, 
before the adverse rating decision that is the subject of 
this appeal.  In an April 2007 letter, the Veteran was given 
the specific notice required by Dingess, supra.  She was also 
given notice of her and VA's respective responsibilities, and 
of the evidence needed for assignment of a higher disability 
evaluation for the Veteran's service-connected status-post 
hysterectomy by the April 2007 letter.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  She was 
given the diagnostic codes and rating criteria for status-
post hysterectomy in the rating decision, statement of the 
case and supplemental statements of the case.  This 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.  Of note, the Veteran is currently awarded the maximum 
schedular benefit for her total abdominal hysterectomy.  
Further, the Veteran has been represented by a Veteran's 
Service Organization during this appeal process and has had a 
meaningful opportunity to assist in development of her claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described how 
the disability impacted her daily activities or employment in 
her May 2007 VA examination, May 2008 hearing and February 
2009 VA examination.  Consequently, it is also demonstrated 
that she had actual knowledge of the specific rating criteria 
for the disability, and why higher ratings had not been 
assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.  


The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains her service treatment records and VA 
medical records.  The Veteran was given VA medical 
examinations with opinions in connection with the claim.  The 
Veteran testified before the undersigned at a travel board 
hearing.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor her representative has indicated that 
there are any available additional pertinent records to 
support her claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 50 percent for status-post 
hysterectomy with bilateral salpingo-oophorectomy in 1993 for 
severe endometriosis with adhesions is denied.

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


